DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/2/2022.  As directed by the amendment, claims 1, 7-9 and 12-20 have been amended, claims 2-6, 10 and 11 have been cancelled, and claims 21-24 have been added. As such, claims 1, 7-9 and 12-24 are pending in the instant application.
Applicant has amended the title to be more descriptive; the objection to the specification is withdrawn.
Applicant has cancelled claim 2, rendering the objection to the drawings moot.
Applicant has amended the claims to address most of the minor informalities; any objection not repeated below is withdrawn.
Applicant has cancelled claims 2-4, rendering the rejection thereof under 35 USC 112(b)/second paragraph moot.
Applicant has amended claims 15 and 19 to further limit the claims from which they depend; the previous rejections of the claims under 35 USC 112(d)/fourth paragraph are withdrawn.

Response to Arguments
Applicant's arguments filed 8/2/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Applicant argues on page 8 of Remarks that “Escoto does not disclose or suggest use of a compressible bag…[because Escoto] teaches that the liner 13 is “desirably self-supporting” and…includes a “comparatively rigid base”.”
While Escoto is not applied below because Knapp is considered a stronger teaching reference since it teaches both a syringe configuration as disclosed by Enk and Lin as well as a compressible bag configuration as claimed (i.e. a demonstration of known functional substitution), the Examiner would like to make it clear on the record that, contrary to Applicant’s misrepresentation of Escoto, liner 13 of Escoto is indeed compressible. In fact, the complete sentence from para [0047], only partially cited by Applicant, is: “Liner 13 is desirably self-supporting and collapsible” (emphasis added), where the collapsing is the result of being compressed as discussed in Escoto paras [0047] and [0094]. The device of Escoto is predicated on liner 13 being compressible/ collapsible. It would not function if the liner does not collapse, because the collapsing (due to compression by the pressurized air) is what causes the liquid within the liner to be expelled. Therefore, contrary to Applicant’s assertions, Escoto does teach the limitations now included in the independent claims, as do the other references cited in the Conclusion section below, all of which demonstrate that using a compressible bag to deliver fluid to a mixing chamber was well known in the fluid delivery art before the effective filing date of the claimed invention.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 8, line 2, based on the specification, appears to be intended to read “pressurizable container (45)”, since label 36 is the gas source (see e.g. claim 7), whereas container 45 is described as the pressurizable container (see e.g. claim 12 and instant paras [0044-46])

Double Patenting
Applicant is advised that should claim 8 [in light of the understanding of claim 8, see 112b discussion below] be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Applicant is advised that should claims 1, 14-16, 21 and 22 be found allowable, claims 17-20, 23 and 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 1 and 17 comprise identical elements, nothing more and nothing less; therefore, despite the slightly different wording of their preambles, they are directed to the same thing. Claims 14-16, 21 and 22 recite the same limitations as claims 18-20, 23 and 24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites wherein the liquid is “contained in a pressurizeable container [45]”. However, claim 1 already requires the liquid to be contained in a liquid container (49), wherein it is unclear in claim 8 how containers 49 and 45 are related. For instance, is 45 intended to be a further limited version of 49 (although the use of different number labels would be very confusing)? Or is the liquid contained in container 49 and then container 49 contained in container 45, i.e. there are two containers, 49 and 45, one inside the other? As best understood, in light of the specification, it is the latter, such that the claim will be considered to read “wherein the liquid container (49) is contained in a pressurizable container (45)”.
Regarding claims 21 and 23, the scope/metes and bounds of “infusion bag” is indefinite, because “infusion” does not infer any particular structure; it is merely a description of intended use of the fluid within the bag. As best understood, for purposes of examination, any bag that serves as a fluid container per the independent claims is an infusion bag because the fluid therein is expelled (“infused”) into the gas in the mixing unit. [The Examiner notes that Fig. 3b of the instant specification depicts a bag 49 with an opening on one end for allowing the bag to be hung by a hook within container 45; but none of this structure is understood to be inherent in an “infusion bag”  as currently claimed.]

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 22 and 24, the bag of the independent claims is described as having liquid expellable therefrom; therefore, the bag of the independent claims must necessarily comprise a port for dispensing the liquid from the bag (per the accepted definition of a port as “an opening for the passage of steam, liquid, or gas”), because otherwise the liquid could not be expelled. Thus, claims 22 and 24 fail to add structure to/further limit the independent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Enk (US 2004/0154617 A1; hereinafter “Enk”) in view of Lin (US 2007/0164133 A1; hereinafter “Lin”) and Knapp (US 4,406,406; hereinafter “Knapp”).
Regarding claim 1, Enk discloses a medical instrument (bronchoscope 20) (e.g. Fig. 3), comprising: 
an aerosol outlet (para [0027]; where an outlet is inherent in order for the aerosolized anesthetic to exit the working channel of the instrument), wherein the instrument is fluidically connected to a generation device (nebulizer 11/25) by an aerosol line (outlet tubing 16) (Fig. 3), wherein the generation device is adapted to generate an aerosol for dispensing by the medical instrument by vaporizing a liquid (local anesthetic) with a gas stream (oxygen stream) (para [0027]);
wherein the generation device comprises: 
a mixing unit (the body of nebulizer 11/25) for mixing the liquid (local anesthetic) and a pressurized gas (oxygen stream) together (paras [0027]), wherein the mixing unit is connected to a liquid container (syringe 19) for supplying the mixing unit with the liquid (para [0027]).
Enk is silent regarding wherein the generation device is adapted to utilize a gas pressure of the pressurized gas to apply pressure to the liquid for expelling the liquid out of the liquid container into the mixing unit; wherein the liquid container is a compressible bag. However, Lin demonstrates that it was known in the aerosolized therapy delivery art before the effective filing date of the claimed invention for a generation device (Fig. 4B) to be adapted to utilize a gas pressure of a pressurized gas to apply pressure to a liquid for expelling the liquid out of a liquid container to a mixing unit (sprayer 104) (a gas flow…ramified from the gas source is applied to push the plunger 508 and transfer a specific amount of the sample solution into the channel, para [0032]), and Knapp demonstrates that it was well known in the art of pressurized dispensing for the purpose of subsequent mixing before the effective filing date of the claimed invention for a pressure of pressurized fluid (auxiliary fluid, flowing through pressure casing 34) (Fig. 1) to apply pressure to a liquid (liquid chemical) for expelling the liquid out of a liquid container (cylinder 28/bag 108) into a mixing unit (dispenser member 10) (Fig. 1; col. 5, lines 5-20; col. 7, lines 12-35); using either a syringe configuration as disclosed by Enk/taught by Lin (Knapp Fig. 4) or wherein the liquid container is a compressible bag (compressible bag 108) (Knapp Fig. 6). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the syringe of Enk to be gas-actuated (instead of manually actuated) such that the generation device is adapted to utilize a gas pressure of the pressurized gas to apply pressure to the liquid for expelling the liquid out of the liquid container into the mixing unit; wherein the liquid container is a compressible bag as taught by Lin and Knapp, in order to provide the predictable result of automating a manual task, particularly to allow the transfer of specific amounts more accurately (Lin, para [0032]), in a way that allows for quick, easy and/or cost effective refilling of the generation device by simply swapping out a (inexpensive) bag.
Regarding claim 7, Enk in view of Lin and Knapp teaches the medical instrument according to Claim 1, wherein Enk further discloses wherein the generation device (nebulizer 11/25) is configured to be connected to a gas bottle, or a stationary pressurized gas network, as a source for the pressurized gas (i.e. in the same way it is connected to source of regulated oxygen 32; Fig. 1; para [0029]).  
Regarding claim 8, Enk in view of Lin and Knapp teaches the medical instrument according to Claim 1, wherein Enk as modified by Lin and Knapp to include the liquid in a compressible bag is further educated by Knapp to include wherein the liquid [container] (bag 108) is contained in a pressurizable container (outer container 28a) (Knapp Fig. 6), to which pressure is configured to be applied with the pressurized gas (Knapp col. 7, lines 20-33; although Knapp uses pressurized liquid to apply pressure, when Enk is modified to include a pressurized dispenser as taught by Lin and Knapp, the combination arrives at a pressurized gas applying pressure to/acting directly on the compressible bag by loading the outer container with gas and thus compressing the inner bag, because gas is what the base reference of Enk utilizes to deliver the therapy liquid), in order for the bag-containing dispensing system taught by Knapp to function as taught by Knapp.  
Regarding claim 9, Enk in view of Lin and Knapp teaches the medical instrument according to Claim 1, wherein Enk as modified by Lin and Knapp to include the liquid in a compressible bag is further educated by Knapp to include wherein the pressure is configured to be applied to the liquid container (bag 108) in order to convey the liquid to the mixing unit (see claim 8 discussion above).
Regarding claim 12, Enk in view of Lin and Knapp teaches the medical instrument according to Claim 1, wherein Enk as modified by Lin and Knapp to include the liquid in a compressible bag is further educated by Knapp to include wherein the liquid container (bag 108) is arranged in a pressurizable container (outer container 28a), wherein the pressurized container is configured to be loaded with the pressurized gas (see claim 8 discussion above).  
Regarding claim 13, Enk in view of Lin and Knapp teaches the medical instrument according to Claim 1, wherein Enk as modified by Lin and Knapp to include the liquid in a compressible bag is further educated by Knapp to include wherein the pressurized gas is configured to act directly on the liquid container (bag 108) to compress the liquid container (bag 108) (see claim 8 discussion above).  
Regarding claim 14, Enk in view of Lin and Knapp teaches the medical instrument according to Claim 1, wherein Enk further discloses wherein the mixing unit has a channel (the channel through the body of nebulizer 11/25) (Fig. 2), but Enk is silent regarding wherein the channel has a constriction, wherein the channel is connected to a pressure source upstream of the constriction, wherein the liquid container is connected to the channel at the constriction and/or downstream of the constriction, in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction. However, either Lin OR Knapp further educates modified Enk to include wherein the mixing unit has a channel (Lin: the channel through tube 104, see Fig. 4B; Knapp: main bore 18, Fig. 1) with a constriction (Lin: Fig. 2, proximate 506 in Fig. 4B; Knapp: at aperture 58), wherein the channel is connected to a pressure source (Lin: high pressure gas source 120; Knapp: supply of water under pressure, col. 4, lines 6-7) upstream of the constriction (Lin: Fig. 1, para [0018]; Knapp: Fig. 1), wherein the liquid container (Lin: container 502; Knapp: bag 108) is connected to the channel downstream of the constriction (Lin: at outlet 506, Fig. 4B; Knapp: Fig. 6 in view of Fig. 1), in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction (Lin: a mechanism based on Venturi effect is employed, so that droplets of the sample solution are drawn from the material delivery system, para [0030]; Knapp: low pressure region 22 will perform the same way as described by Lin, because it is also a typical Venturi arrangement), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the channel of Enk to include a constriction, wherein the channel is connected to a pressure source upstream of the constriction, wherein the liquid container is connected to the channel at the constriction and/or downstream of the constriction, in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction as taught by Lin OR Knapp, in order to provide the predictable result of venturi entrainment at/near the point of entry of the fluid into the mixing chamber for enhanced and/or more immediate aerosolization, as the standard operation of a venturi system.
Regarding claim 15, Enk in view of Lin and Knapp teaches the medical instrument according to Claim 14, wherein Lin OR Knapp further educates modified Enk to include wherein the channel (Lin: the channel through tube 104, see Fig. 4B; Knapp: main bore 18, Fig. 1) is connected, upstream of the constriction (Lin: Fig. 2, proximate 506 in Fig. 4B; Knapp: at aperture 58), to the pressure source (Lin: high pressure gas source 120; Knapp: supply of water under pressure, col. 4, lines 6-7), which the generation device uses to apply positive pressure to the liquid (Lin para [0032]; Knapp: Fig. 1, col. 7, lines 22-30), in order to provide suitable, efficient [i.e. a single pressurized source functions to compress the container and entrain the expelled fluid] structure for providing the pushing of fluid from the liquid container discussed above regarding claim 1.  
Regarding claim 16, Enk in view of Lin and Knapp teaches the medical instrument according to Claim 15, wherein Lin further educates modified Enk to include wherein a line connected to the pressure source branches (at dashed flow line to the right in Lin Fig. 4B) between the constriction and the pressure source in order to supply the constriction with the pressurized gas, as well as to provide the pressurized gas for applying pressure to the liquid (the dark arrow and dashed flow arrows to the right in Lin Fig. 4B necessarily flow through a branched line in order for the ramified system to operate as described in Lin para [0032]), in order to provide suitable, efficient [i.e. a single pressurized source functions to compress the container and entrain the expelled fluid, and the use of a line obviates the need for an additional outer container/casing 34 as taught by Knapp] structure for providing the combined pushing and pulling of fluid from the liquid container discussed above regarding claims 14 and 15.  
Regarding claim 17, Enk discloses a system for generating and dispensing an aerosol, comprising: 
a generation device (nebulizer 11/25) for generating an aerosol to be dispensed by a medical instrument (bronchoscope 20) (para [0027]) including a mixing unit (the body of nebulizer 11/25) for mixing a liquid (local anesthetic) and a pressurized gas (oxygen stream) together (paras [0027]), wherein the mixing unit is connected to a liquid container (syringe 19) for supplying the mixing unit with the liquid (para [0027]); and
a medical instrument (bronchoscope 20) (e.g. Fig. 3) having an aerosol outlet (para [0027]; where an outlet is inherent in order for the aerosolized anesthetic to exit the working channel of the instrument), wherein the instrument is fluidically connected to the generation device by an aerosol line (outlet tubing 16) (Fig. 3).
Enk is silent regarding wherein the generation device is adapted to utilize a gas pressure of the pressurized gas to apply pressure to the liquid for expelling the liquid out of the liquid container to the mixing unit; wherein the liquid container is a compressible bag. However, Lin demonstrates that it was known in the aerosolized therapy delivery art before the effective filing date of the claimed invention for a generation device (Fig. 4B) to be adapted to utilize a gas pressure of a pressurized gas to apply pressure to a liquid for expelling the liquid out of a liquid container to a mixing unit (sprayer 104) (a gas flow…ramified from the gas source is applied to push the plunger 508 and transfer a specific amount of the sample solution into the channel, para [0032]), and Knapp demonstrates that it was well known in the art of pressurized dispensing for the purpose of subsequent mixing before the effective filing date of the claimed invention for a pressure of pressurized fluid (auxiliary fluid, flowing through pressure casing 34) (Fig. 1) to apply pressure to a liquid (liquid chemical) for expelling the liquid out of a liquid container (cylinder 28/bag 108) into a mixing unit (dispenser member 10) (Fig. 1; col. 5, lines 5-20; col. 7, lines 12-35); using either a syringe configuration as disclosed by Enk/taught by Lin (Knapp Fig. 4) or wherein the liquid container is a compressible bag (compressible bag 108) (Knapp Fig. 6). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the syringe of Enk to be gas-actuated (instead of manually actuated) such that the generation device is adapted to utilize a gas pressure of the pressurized gas to apply pressure to the liquid for expelling the liquid out of the liquid container into the mixing unit; wherein the liquid container is a compressible bag as taught by Lin and Knapp, in order to provide the predictable result of automating a manual task, particularly to allow the transfer of specific amounts more accurately (Lin, para [0032]), in a way that allows for quick, easy and/or cost effective refilling of the generation device by simply swapping out a (inexpensive) bag.
Regarding claim 18, Enk in view of Lin and Knapp teaches the system according to Claim 17, wherein Enk further discloses wherein the mixing unit has a channel (the channel through the body of nebulizer 11/25) (Fig. 2), but Enk is silent regarding wherein the channel has a constriction, wherein the channel is connected to a pressure source upstream of the constriction, wherein the liquid container is connected to the channel at the constriction and/or downstream of the constriction, in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction. However, either Lin OR Knapp further educates modified Enk to include wherein the mixing unit has a channel (Lin: the channel through tube 104, see Fig. 4B; Knapp: main bore 18, Fig. 1) with a constriction (Lin: Fig. 2, proximate 506 in Fig. 4B; Knapp: at aperture 58), wherein the channel is connected to a pressure source (Lin: high pressure gas source 120; Knapp: supply of water under pressure, col. 4, lines 6-7) upstream of the constriction (Lin: Fig. 1, para [0018]; Knapp: Fig. 1), wherein the liquid container (Lin: container 502; Knapp: bag 108) is connected to the channel downstream of the constriction (Lin: at outlet 506, Fig. 4B; Knapp: Fig. 6 in view of Fig. 1), in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction (Lin: a mechanism based on Venturi effect is employed, so that droplets of the sample solution are drawn from the material delivery system, para [0030]; Knapp: low pressure region 22 will perform the same way as described by Lin, because it is also a typical Venturi arrangement), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the channel of Enk to include a constriction, wherein the channel is connected to a pressure source upstream of the constriction, wherein the liquid container is connected to the channel at the constriction and/or downstream of the constriction, in order to convey the liquid out of the liquid container into the channel via a pressure drop caused by the constriction as taught by Lin OR Knapp, in order to provide the predictable result of venturi entrainment at/near the point of entry of the fluid into the mixing chamber for enhanced and/or more immediate aerosolization, as the standard operation of a venturi system.
Regarding claim 19, Enk in view of Lin and Knapp teaches the system according to Claim 18, wherein Lin OR Knapp further educates modified Enk to include wherein the channel (Lin: the channel through tube 104, see Fig. 4B; Knapp: main bore 18, Fig. 1) is connected, upstream of the constriction (Lin: Fig. 2, proximate 506 in Fig. 4B; Knapp: at aperture 58), to the pressure source (Lin: high pressure gas source 120; Knapp: supply of water under pressure, col. 4, lines 6-7), which the generation device uses to apply positive pressure to the liquid (Lin para [0032]; Knapp: Fig. 1, col. 7, lines 22-30), in order to provide suitable, efficient [i.e. a single pressurized source functions to compress the container and entrain the expelled fluid] structure for providing the pushing of fluid from the liquid container discussed above regarding claim 17.  
Regarding claim 20, Enk in view of Lin and Knapp teaches the system according to Claim 19, wherein Lin further educates modified Enk to include wherein a line connected to the pressure source branches (at dashed flow line to the right in Lin Fig. 4B) between the constriction and the pressure source in order to supply the constriction with the pressurized gas, as well as to provide the pressurized gas for applying pressure to the liquid (the dark arrow and dashed flow arrows to the right in Lin Fig. 4B necessarily flow through a branched line in order for the ramified system to operate as described in Lin para [0032]), in order to provide suitable, efficient [i.e. a single pressurized source functions to compress the container and entrain the expelled fluid, and the use of a line obviates the need for an additional outer container/casing 34 as taught by Knapp] structure for providing the combined pushing and pulling of fluid from the liquid container discussed above regarding claims 17 and 18.  
Regarding claims 21 and 23, Enk in view of Lin and Knapp teaches the medical instrument/system according to Claim 1/17, wherein the compressible bag of modified Enk is an infusion bag because the bag 108 taught by Knapp, when employed in the aerosol-producing system of Enk, infuses the liquid in the bag into the gas stream of Enk.  
Regarding claims 22 and 24, Enk in view of Lin and Knapp teaches the medical instrument/system according to Claim 1/17, wherein the compressible bag of modified Enk comprises a port for dispensing the liquid in the compressible bag (the opening at the top of the bag 108 as taught by Knapp Fig. 6).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding the use of compressible bags in pressurized fluid spraying devices: Agulia (US 4,974,634; US 5,094,269); Nessler (US 3,270,920); Kosmyna et al. (US 2007/0181599 A1); Joseph et al. (US 2015/0028131 A1); Baumgardner (US 2,177,032); Dailey et al. (US 2,153,240); Deaton (US 3,809,080); Gilmore (US 2003/0155011 A1); Hultgren (US 3,198,438); Ken et al. (US 2013/0200537 A1); Capra et al. (US 4,162,030).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785